Citation Nr: 1221494	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for peripheral neuropathy and cellulitis of the left lower leg, as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A careful review of the claims file shows that additional development is warranted in this appeal.  Another VA examination is needed to .

The Veteran asserts having current peripheral neuropathy and cellulitis of the left lower leg, as caused or aggravated by his service-connected type II diabetes mellitus.  The private medical records show that he has a diagnosis of cellulitis. 

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran was afforded a VA examination in February 2010, but the examiner did not provide an adequate opinion as to whether claimed left leg changes were aggravated by the service-connected diabetes mellitus.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 213 (2007).  

While the VA examiner in February 2010 found that the Veteran had symptoms of decreased sensation limited to the left foot and foreleg along with several bouts of cellulitis, the examiner did not provide an opinion as to whether the manifestations were "aggravated by" the service-connected type II diabetes mellitus.  

As a result, the February 2010 VA examination report must be returned for corrective action.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Furthermore, the Board notes that laboratory blood work results from the December 2009 VA treatment of the service-connected diabetes mellitus are not on file, nor are any records of follow-up VA treatment of record.  The additional records of VA treatment must be sought.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain information about all VA, non-VA, or other medical treatment rendered for the service-connected type II diabetes mellitus and the claimed peripheral neuropathy and cellulitis of the left lower leg since 2010. The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO should then obtain copies of all records from any identified treatment source and associate them with the claims folder.  This should also include obtaining a copy of VA laboratory blood work report for studies done in December 2009.  

2.  After obtaining the above records, to the extent available, the Veteran should be scheduled for an VA examination to determine the nature and likely etiology of the claimed peripheral neuropathy and cellulitis of the left lower leg.  The claims folder should be made available to the examiner for review.  

After examining the Veteran and reviewing the entire evidentiary record, the VA examiner should opine as to whether is at least as likely as not (i.e., a 50 percent probability) any current peripheral neuropathy or cellulitis of the left leg is caused or aggravated by the service-connected type II diabetes mellitus.

The examiner is informed that aggravation is defined for VA disability claims as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


